Citation Nr: 0506123	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  95-05 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a low back 
disability, evaluated as 10 percent disabling from October 6, 
1993 to December 8, 1998 and as 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
November 1986, and from September 1990 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied service connection for PTSD and 
continued a 10 percent evaluation for the veteran's low back 
disability and a noncompensable evaluation for the veteran's 
headaches. 

In November 1995, the RO increased the evaluation for the 
veteran's headaches to 10 percent.  In the Statement of the 
Accredited Representative, dated in April 2000, he argued 
that the impairment caused by the headaches met the criteria 
for a 30 percent rating.  In July 2004, the rating was 
increased to 30 percent, effective November 27, 1993, the 
date of the claim.  This action meets the rating sought by 
the veteran and his representative, and no further 
contentions regarding this issue have been received from 
either the veteran or his representative.  This issue is no 
longer ripe for appellate review and will not be addressed in 
this decision.  

In April 1999, the RO increased the evaluation for the 
veteran's low back disability to 20 percent, effective 
December 9, 1998.  

The issue of entitlement to service connection for PTSD is 
addressed in the decision below, and the issue of an 
increased rating for low back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided herein has been accomplished.

2.  Neither the veteran's participation in combat nor a 
stressor supporting a diagnosis of PTSD has been 
corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (1998) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159, because an initial 
AOJ adjudication had already occurred.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159, because an initial 
AOJ adjudication had already occurred.  

In the present case, the veteran's claim of entitlement to 
service connection for PTSD was received in March 1994, well 
before the enactment of the VCAA.  

At the outset of the veteran's claim for PTSD, he was 
informed of the evidence necessary to substantiate it.  A 
Statement of the Case, issued in March 1995, provided notice 
to the veteran of the evidence necessary to support his claim 
for PTSD.  Supplemental statements of the case dated in April 
1999 and July 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in May 1994, November 2003, and 
January 2004 also instructed veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  Specifically, the 
January 2004 letter indicated that the veteran should 
identify any service decorations indicative of combat 
service, and provide details about the traumatic incidents he 
experienced in service.  A questionnaire was provided so that 
the veteran could provide specific information necessary to 
allow verification of his claimed stressors.

The veteran was also provided with the opportunity to testify 
before a hearing officer in June 1995.

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran had two periods of active military service, from 
November 1982 to November 1986, and from September 1990 to 
April 1991, during the Persian Gulf War.  

Service medical records for the veteran's first period of 
service reflect that in January 1984, he was seen for 
complaints of a headache.  It was determined that he was 
suffering form a tension headache, and he was advised on 
methods to cope with stress.  

A VA medical examination was conducted in February 1987.  The 
examiner noted that the veteran was oriented times three, 
pleasant and cooperative.  No psychiatric diagnosis was 
rendered.

As part of a Report of Medical History obtained at the start 
of his second period of service, the veteran reported that he 
had frequent trouble sleeping.  He attributed this to doing 
shift work in his job as a letter carrier.  The remainder of 
the service medical records are negative for any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
psychiatric health.

During an August 1991 VA medical examination, the veteran 
voiced no complaints regarding his mental status.

In a November 1993 statement, the veteran indicated that he 
had served at Rota, Spain, in support of the Persian Gulf 
War.  He stated that he came into first hand contact with 
aircrews, passengers, and cargo returning from Saudi Arabia.  

In December 1993, the veteran indicated that he had been an 
air terminal supervisor and that he came into contact with 
cargo, passengers, mail, troops, ammunition and more.  

The veteran submitted a claim of entitlement to service 
connection for PTSD in March 1994.  

In response, the RO contacted the veteran by letter in May 
1994.  The letter asked for a complete detailed description 
of the specific traumatic incidents which produced the stress 
resulting in the claimed PTSD.  The veteran was also asked to 
identify private treatment providers.  There was no response.

VA treatment notes dated from September 1993 to June 1994 
show that the veteran was treated in the PTSD clinic for 
depression.  A September 1993 note indicates that a PTSD 
assessment should be completed.  A subsequent note indicates 
a diagnosis of major depression and rule out PTSD.  In 
January 1994 the veteran reported memory problems and 
intrusive recollections triggered by noise.  A May 1994 
treatment note shows diagnoses of severe depression and PTSD, 
and rule out bipolar disorder.  None of these treatment 
records discusses the basis for a diagnosis of PTSD.

A June 1995 letter from a coworker indicates that the veteran 
was jumpy and forgetful upon his return from the Gulf War.  
He also indicated that the veteran was nervous, defensive, 
and paranoid.

The veteran testified before a hearing officer at the RO in 
June 1995.  He indicated that he was stationed at Rota, Spain 
during the Gulf War.  He noted that his duties included 
uploading and downloading aircraft from all branches of the 
military, and that they flew regular passengers and fully 
armed troops.  He stated that when his crew went up on 
missions, they sometimes didn't know where they were flying.  
He testified that during service, he visited the chaplain a 
few times and went to church more often.  He indicated that 
he was being treated by a social worker at the Providence VA 
Medical Center, and that she had told him that he was 
depressed.  

A March 1999 note from RO personnel indicates that a PTSD 
assessment had not been completed at the VAMC.

In January 2004 the RO again requested information from the 
veteran pertaining to his PTSD claim.  A questionnaire was 
provided to facilitate the veteran's description of the 
specific traumatic incidents related to his claimed PTSD.  
The veteran did not respond to this inquiry.

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2002), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The record contains a May 1994 treatment note indicating a 
diagnosis of PTSD.  However, as discussed above, service 
connection for PTSD also requires credible supporting 
evidence of the in-service stressor(s) supporting the 
diagnosis.  The record does not reflect that the veteran 
received any decoration or award indicative of his 
participation in combat, and there is no other corroborating 
evidence of his participation in combat.  In fact, the 
veteran has not alleged that he participated in combat.  
Rather, he has indicated that he served at Rota, Spain, 
during Operation Desert Storm.  Therefore, as set forth 
above, the veteran's statements are not independently 
sufficient to establish that a claimed stressor occurred.  

The record does not corroborate a stressor supporting a 
diagnosis of PTSD and there is no other corroborating 
evidence of such a stressor.  In addition, the information 
provided by the veteran is not sufficiently detailed to 
permit verification of an alleged stressor through further 
development.  The veteran has not responded to RO 
communication requesting additional, detailed information.  
In the absence of corroboration of combat service or of a 
stressor supporting a diagnosis of PTSD, the claim must be 
denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of entitlement to an 
increased ratings for low back disability and headaches.

Review of the record reveals that the RO has failed to fully 
comply with the notification and assistance provisions of the 
VCAA.  In this regard, the Board notes that the veteran has 
not been provided appropriate notice regarding the evidence 
necessary to substantiate his claims, the evidence currently 
of record, which outstanding evidence the veteran is 
responsible for submitting, and which evidence VA would 
assist him in obtaining.

The veteran's low back disability is currently evaluated 
pursuant to the criteria for lumbosacral strain.  A February 
2004 VA neurological examination report indicates that the 
veteran's clinical picture was compatible with left S1 
radiculopathy.  An MRI was subsequently conducted.  In a May 
2004 addendum, the February 2004 VA examiner reiterated that 
the veteran's clinical picture was consistent with 
radiculopathy.  Upon review of the MRI results, she indicated 
that her opinion and the veteran's clinical diagnosis 
remained unchanged.

A VA orthopedic examination was also carried out in February 
2004.  The examiner noted that the veteran pain and decreased 
range of motion on repeated motion testing.  However, she did 
not express that decrease in terms of additional degrees of 
motion.  The Board is therefore unable to determine whether 
the decreased range of motion would meet the criteria for a 
higher rating.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The Board observes that during the course of the veteran's 
appeal, the regulation pertaining to rating intervertebral 
disc syndrome was revised, effective September 23, 2002.  See 
67 Fed. Reg. 54,345-49 (August 23, 2002).  Further, effective 
September 26, 2003, the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
were amended, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  Further adjudication of the veteran's 
claim should include consideration under the new criteria.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim. The RO must indicate which portion 
of that information and evidence, if any, 
is to be provided by the claimant, and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for his back disability since 
October 1993.  After the veteran has 
signed the appropriate releases, those 
records which have not already been 
associated with the record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the nature and extent of the 
service-connected low back disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
The existence of any ankylosis of the 
lumbar spine should also be identified.  
The examiner should indicate whether 
there is muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.  If intervertebral disc syndrome 
is identified, the examiner should note 
the total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.    

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's back 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal remain denied, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


